Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 1 of 24 PageID #: 495




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  BR RESTAURANT CORP. d/b/a BRUNO’S
  RESTAURANTE ITALIANO,

                                 Plaintiff,
                                                   Case No. 20-cv-02756-
                   - against -                          GRB-AKT


  NATIONWIDE MUTUAL INSURANCE
  COMPANY,

                                 Defendant.




        MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
             COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6) AND
               IN SUPPORT OF PLAINTIFF’S CROSS MOTION FOR
         JUDGMENT ON THE PLEADINGS PURSUANT TO FED. R. CIV. P. 12(c)



  Dated: New York, New York
         August 27, 2020



                                        COLE HANSEN CHESTER LLP
                                        Attorneys for Plaintiff
                                        By: Michael S. Cole, Esq. (MSC 0636)
                                        767 Third Avenue – 24th Floor
                                        New York, New York 10017
                                        Tel: (212) 599-1535
                                        Email: mscole@chcllp.com
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 2 of 24 PageID #: 496




                                           TABLE OF CONTENTS
                                                                                                                     Page

  Table of Cited Authorities........................................................................................ ii

  Plaintiff’s Statement of Claim............................................................................... 1

            i. Direct Physical Loss of or Damage......................................................... 2

            ii. The Virus Exclusion................................................................................ 4

  The Argument......................................................................................................... 6

           A. The Policy Coverage Provisions............................................................... 6

                    1. The Civil Authority Provision........................................................ 6

                    2. Loss of Business Income Provision................................................ 8

           B. The Virus Exclusion Provision.................................................................. 9

           C. The Relevant Case Law .......................................................................... 11

                    Law Relevant to the Virus Exclusion................................................ 11

                    Law Relevant to the Real Property Damage Issue ............................ 14

           D. Fed. R. Civ. P. 12(c) Cross Motion Judgment on the Pleadings............ 18

  Conclusion............................................................................................................. 19




                                                              i
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 3 of 24 PageID #: 497

                                                                                                               Page

                                TABLE OF CITED AUTHORITIES

                                              TABLE OF CASES

  Bartlett v. City of Chicago Sch. Dist. #299,
  40 F.Supp.3d 959 (N.D. Ill. 2014).......................................................................... 19

  Insurance Co. of Greater N.Y. v. Clermont Armory, LLC,
  84 A.D.3d 1168 (2nd Dept 2011)............................................................... 11, 12, 13

  Howard Stores Corp. v. Foremost Ins. Co.,
  82 A.D.2d 398 (1st Dept 1981).............................................................. 4, 15, 16, 17

  L-7 Designs, Inc. v. Old Navy, LLC,
  647 F.3d 419 (2d Cir. 2011)................................................................................... 19

  Lee v State Farm Fire & Cas. Co.,
  32 A.D.3d 902, 904 (2006)..................................................................................... 13

  Murphy v. Dep’t of Air Force,
  326 F.R.D. 47 (D.D.C. 2018)................................................................................. 19

  Pepsico, Inc. v Winterthur Intl. Am. Ins. Co.,
  13 A.D.3d 599, 600 (2004)..................................................................................... 13

  Pioneer Tower Owners Assn. v State Farm Fire & Cas. Co.,
  12 N.Y.3d 302 (2009)............................................................................................. 13

  Roundabout Theatre Co. v. Continental Cas. Co.,
  302 A.D.2d 1 (1st Dept. 2002)..................................................................... 4, 14, 15

  Seaboard Sur. Co. v Gillette Co.,
  64 N.Y.2d 304, (1984)............................................................................................ 13

  Sloan v Phoenix of Hartford Ins. Co.,
  46 Mich App 46, 207 NW2d 434 (1973).......................................................... 14, 15

  Transcript of Oral Argument, Social Life Magazine v. Sentinel Insurance Company,
  (SDNY) No. 20-cv-03311 (Caproni J.) May 14, 2020............................................. 17

                                                           ii
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 4 of 24 PageID #: 498

                                                                                                                   Page

                                             TABLE OF STATUES

  Fed. R. Civ. P. 12(b)(6) ........................................................................................... 1

  Fed. R. Civ. P. 12(c).......................................................................... 1, 6, 18, 19, 20

  Fed. R. Civ. P. 12(d)............................................................................................... 19

  Fed. R. Civ. P. 56.................................................................................................... 19




                                                             iii
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 5 of 24 PageID #: 499




        The plaintiff hereby opposes the defendant’s Fed. R. Civ. P. 12(b)(6) motion

  to dismiss the complaint and moves by cross motion for judgment on the pleadings

  pursuant to Fed. R. Civ. P. 12(c).



                            Plaintiff’s Statement of Claim


        In this case, the parties agree the insured does not make claim for loss of

  business income caused by virus damage to real property. The insured makes

  claim for coverage where civil authority prohibiting access caused physical loss of

  use and suspension of operations resulting in loss of business income.



        A cause expressly insured against by plain language in the policy sold to

  plaintiff by the defendant insurance company, as detailed below.



        The amendatory virus exclusion does not apply to the facts of this claim as

  also further detailed below. Without the virus exclusion the cause of claim is

  covered. The lead insurance policy provision paragraph A (3) states all-risk

  coverage except for designated limitations and exclusions none of which are

  claimed by the insurer aside from the virus exclusion. See Complaint Paragraph

  15.


                                       Page 1 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 6 of 24 PageID #: 500




        This leaves the collateral theory of defense that the policy language direct

  physical loss of or damage means coverage for damage to real property only and

  does not encompass a physical loss of use claim. Though defendant submits many

  cases for this proposition it does not stand up to a fair legal analysis applied to the

  facts and circumstances in this case as follows.



                          i.    Direct Physical Loss of or Damage


        The words direct physical loss of or damage in English grammar is a

  disjunctive phrase with two separate objects. The first is physical loss of and the

  second is damage. It is disjunctive because the two objects are separated by or and

  not and. Physical loss of use which is the claim of the plaintiff: if we are talking

  common sense terms, physical loss of use is a form of physical loss of. If you need

  to juxtapose or contort the language to reach a contrary result it is no longer a

  common sense understanding but something else.



        The insurance company proposition is simply that “direct physical loss of or

  damage” means coverage solely for physical damage to real property. The insurer

  maintains the terms are not reasonably understood to include a claim for physical




                                       Page 2 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 7 of 24 PageID #: 501




  loss of use. Even if you assume the insurance company’s position it raises the

  following issues and begs the following questions:



        First, if the insurer intended to cover physical damage to real property only –

  why add physical loss of? Second, having heedlessly added physical loss of, the

  direct result has been that insureds across the country relied on physical loss of

  reasonably believing physical loss of meant coverage for physical loss of use. The

  scale or number of these cases speaks to this being a common understanding of the

  term as perceived by insureds nationwide. This judging by the submissions of the

  insurance company on this motion. Begging the ultimate question: Why is a

  coverage ambiguity of this magnitude created by the heedless hand of the insurer

  construed against the insured? What otherwise is the meaning of the legions of

  case law which recite plain language for the reasonable insured – coverage

  ambiguity must be held against the insurance company. The insurance company

  must bear the consequences of manifestly ambiguous, if not deceptive, coverage

  language needlessly added creating ambiguity. See infra, Section C, Relevant

  Case Law.



        Moreover, the one size fits all rule, physical damage to real property sine

  qua non condition for all business interruption insurance claims is inapposite.

                                      Page 3 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 8 of 24 PageID #: 502




  Roundabout Theatre Co. v. Continental Cas. Co., 302 A.D.2d 1 (1st Dept. 2002),

  the lead New York case cited by the insurance company for the one size fits all

  proposition is foremost materially and substantively distinguishable. Most

  particularly, in the Roundabout case, there was a civil action policy exclusion. The

  court emphasized the lack of extended coverage. The court stated specifically that

  it read the policy provisions together in making the determination physical damage

  was a condition of coverage. The other lead New York State case cited by

  defendant is Howard Stores Corp. v. Foremost Ins. Co., 82 A.D.2d 398 (1st Dept

  1981) substantively distinguishable – not on point. Howard Stores Corp. was a

  case on appeal from a jury trial on the issue of damages not coverage liability. In

  sum, the case at bar should not be determined on an ambivalent one size fits all

  rule. This case should be determined on this particular insurance policy and on the

  facts applicable to this particular case. See infra Section C, Relevant Case Law.



                                ii.   The Virus Exclusion


        The other defense to plaintiff’s claim is the amendatory virus exclusion

  provision. This exclusion does not apply to deny coverage in this case. As

  reasonably interpreted the amendatory exclusion applies to claims made for virus

  damage to real property not a physical loss of use claim caused by civil authority


                                      Page 4 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 9 of 24 PageID #: 503




  where no claim for virus damage or contamination is made. Even were there more

  than one reasonable interpretation this exclusion would not apply to abridge

  coverage. Under New York Law, exclusions are narrowly construed and applied.

  Where there is more than one reasonable interpretation it does not abridge

  otherwise promised coverage. See Section B Amendatory Exclusion Does Not

  Apply below.



        Finally, following is illustrative proof, matter of judicial notice, showing the

  bona fides of plaintiff’s cause of claim: consider how plaintiff’s restaurant in

  Howard Beach, Queens is prohibited by civil authority from indoor restaurant use

  – only outdoor service is permitted. This per emergency order applicable to New

  York City. Consider that about eight miles away in Nassau County restaurants are

  permitted partial indoor use as well as outdoor service. This per emergency order

  applicable to Nassau County. I.e. plaintiff insured under civil authority order

  applicable to New York City suffers complete suspension of operations and loss of

  use indoors while restaurants operating in Nassau County only suffer partial loss of

  indoor use and operation. The cause of this comparative and actual loss/loss of

  business income is civil authority. It is not virus infection or virus damage to real

  property. See also, Material Facts of the Claim, complaint paragraph 13.



                                      Page 5 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 10 of 24 PageID #: 504




         The defendant insurer’s motion to dismiss the complaint should be denied.

   Judgment on the pleadings on the issue of coverage liability should be granted to

   the plaintiff insured pursuant to cross motion per Fed. R. Civ. P. 12(c). See

   Section D, below.



                                     The Argument

                         A.     The Policy Coverage Provisions


         There are two key policy coverage provisions relevant here aside from the

   amendatory exclusion provision addressed in the separate section following. These

   two key provisions are the civil authority provision and the loss of business income

   provision. Reading both as reasonably written for the average insured sans the

   esoteric and the hyper technical – coverage is provided where civil authority

   prohibiting access caused physical loss of use and suspension of operations

   resulting in loss of business income.



                           1.    The Civil Authority Provision


         Section 5(j)(i) of the policy provides as follows:




                                       Page 6 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 11 of 24 PageID #: 505




                j. Civil Authority

                (1) We will pay for the actual loss of “business income”

                   you sustain and necessary “extra expense” caused by

                   action of civil authority that prohibits access to the

                   described premises due to direct physical loss of or

                   damage to property, other than at the described

                   premises, caused by or resulting from any Covered

                   Cause of Loss.



         Note that the loss or damage must result from a “covered cause of loss”.

   Plaintiff’s has a covered cause of loss manifest in the insurer arguing for

   amendatory exclusion rather than prior existing policy exclusion. I.e. if the

   amendatory exclusion does not apply this claim is covered under the policy. As

   pled per complaint paragraph 15 the lead insurance policy provision paragraph A

   (3) states all-risk coverage except for designated limitations and exclusions none of

   which are claimed by the insurer. I.e. coverage exists where the amendatory

   exclusion does not apply. See Complaint paragraph 15; further see Section B

   below on the inapplicability of the Amendatory Exclusion.




                                       Page 7 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 12 of 24 PageID #: 506




                        2.      Loss of Business Income Provision


         Section 5(g)(1)(a) of the policy covering loss of business income states:


                (a) We will pay for the actual loss of “business income”

                   you sustain due to the necessary suspension of your

                   “operations” during the “period of restoration”. The

                   suspension must be caused by direct physical loss of

                   or damage to property at the described premises. The

                   loss or damage must be caused by or result from a

                   Covered Cause of Loss. With respect to loss of or

                   damage to personal property in the open or personal

                   property in a vehicle, the described premises include

                   the area within 1,000 feet of the site at which the

                   described premises are located.



         Note that this provision on loss of business income covers actual loss arising

   from suspension of operations caused by direct physical loss or damage. The

   period of restoration as referenced above in the case of physical loss of use would

   be the period during which the necessary steps are taken leading up to restoration

   of full use and operation.

                                       Page 8 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 13 of 24 PageID #: 507




                          B.     The Virus Exclusion Provision


         As abovementioned, there is no claim made by the insured that the covered

   premises or anyone on the premises was infected or contaminated by virus. As

   quoted below the subject amendatory exclusion Section K item 8 as reasonably

   read applies to loss or damage to covered real property caused by virus infection.

         Per the case law detailed in the section below, amendatory exclusions are

   narrowly applied in abridging coverage. Where it can be shown there is more than

   one interpretation of cause or concerning the exclusion it is inapplicable to avoid

   coverage.



         Amendatory exclusion Section K item or provision 8 quoted below is part of

   the Section K Amendments to Property Coverage. There are 14 provisions in the

   Section K amendatory exclusion. All these provisions address forms of claimed

   physical damage to covered real property. I.e. damage by arson, damage caused by

   fungus, contamination, destruction by war, pollutants etc. Section K as reasonably

   read excludes claims made for forms of physical damage to covered real property.

   The subject provision here Section K item 8 excludes claims for virus damage to

   covered real property. Not the claim made for coverage here.




                                       Page 9 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 14 of 24 PageID #: 508




         The subject virus exclusion provision item 8 of Section K states:

                8. We will not pay for loss or damage caused by or resulting from

                   any virus, bacterium or other microorganism that induces or is

                   capable of inducing physical distress, illness or disease.



         Preceding in the policy is item 7 addressing item 8:


                7. The exclusion set forth in paragraph 8. below applies

                   to all coverage under the PROPERTY COVERAGE

                   in all forms and endorsements that comprise this

                   Businessowners Policy, except as provided in

                   paragraph 9 below. This includes but is not limited to

                   forms or endorsements that cover property damage to

                   buildings or personal property and forms or

                   endorsements that cover business income, extra

                   expense or action of civil authority.



         Though above cited item 7 refers to the item 8 exclusion and mentions civil

   authority and business income it does not change the substance of item 8. I.e. item

   7 extends item 8 to all property coverages. Item 8 as with the rest of Section K


                                      Page 10 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 15 of 24 PageID #: 509




   excludes claims for types of physical damage to covered property here excluding

   virus damage to covered real property. Reading item 7 consistent with item 8 the

   reference to civil authority and business income applies in circumstances where

   there is virus damage to covered real property having caused civil authority action

   and consequent loss of business income.



         The amendatory exclusion Section K item 8 does not apply to exclude

   coverage in this case.



                               C.    The Relevant Case Law


         Whereas there are no federal or state statutes bearing here New York State

   case law is of primary import in determining the issues.



                            Law Relevant to the Virus Exclusion


         The relevant New York State case which we believe goes to the heart of the

   exclusion issue is Insurance Co. of Greater N.Y. v. Clermont Armory, LLC, 84

   A.D.3d 1168 (2nd Dept 2011). The Clermont Armory case was cited in the

   plaintiff’s pre-motion letter also referenced in the pre-motion conference. A

   relatively short decision concerning a property owner’s insurance claim for

                                      Page 11 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 16 of 24 PageID #: 510




   structural damage to real property. The damage resulted from construction work

   done by the adjoining property owner Vanderbilt.



         Long and short of it is the insurance company denied coverage citing

   exclusion in the policy for earth movement and defective workmanship. Both of

   which were clearly at play. The insured however claimed the primary cause of loss

   was Vanderbilt. I.e. the work, the actions of Vanderbilt – not earth movement or

   defective workmanship per se. The Appellate Division, Second Department held

   for the insured stating:


                Generally, where an insurer wishes to exclude certain

                coverage from its policy obligations, it must do so in

                clear and unmistakable language. Any such exclusions

                or exceptions from policy coverage must be specific and

                clear in order to be enforced. They are not to be

                extended by interpretation or implication rather accorded

                a strict and narrow construction. Indeed, before an

                insurance company is permitted to avoid policy

                coverage, it must satisfy the burden which it bears of

                establishing that the exclusions or exemptions apply in


                                      Page 12 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 17 of 24 PageID #: 511




                the particular case, and that they are subject to no other

                reasonable interpretation (Seaboard Sur. Co. v Gillette

                Co., 64 NY2d 304, 311 [1984] [internal quotation marks

                and citations omitted]; see Pioneer Tower Owners Assn.

                v State Farm Fire & Cas. Co., 12 NY3d 302, 307

                [2009]). The insurer's burden is heavy, and doubtful or

                uncertain language leading to ambiguity will be

                interpreted against the insurer (see Lee v State Farm Fire

                & Cas. Co., 32 AD3d 902, 904 [2006]; Pepsico, Inc. v

                Winterthur Intl. Am. Ins. Co., 13 AD3d 599, 600 [2004]).



         84 A.D.3d at 1170 (emphasis added).



         Here, the insured makes claim for loss caused by civil authority not virus

   damage or contamination none of which is pled or shown. The virus amendatory

   exclusion as reasonably read excludes claims for virus damage or contamination to

   covered real property. At minimum this exclusion is subject to more than one

   reasonable interpretation therefore not a basis to deny coverage here.




                                      Page 13 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 18 of 24 PageID #: 512




                    Law Relevant to the Real Property Damage Issue


         Regarding the disjunctive policy language physical loss of or damage

   reasonably encompassing coverage for physical loss of use separate from loss due

   to physical damage: The lead case relied upon by the insurance company for the

   one size fits all rule is Roundabout Theatre Co. v. Continental Cas. Co., 302

   A.D.2d 1 (1st Dept. 2002). This case is materially distinguishable in terms of the

   differing insurance policy provisions here and there. In Roundabout, the insurance

   policy did not contain what is described in the decision as extended coverage for

   civil authority. Just the opposite, in Roundabout the insurance policy had a

   governmental authority exclusion. Apropos, the Roundabout court’s discussion

   302 A.D. 2d at 8:


                The cases relied upon by Roundabout are inapposite as

                they involved policies which offered more expansive

                coverage than the policy in this case. For instance, in

                Sloan v Phoenix of Hartford Ins. Co. (46 Mich App 46,

                207 NW2d 434 [1973]), the plaintiffs-insureds suffered

                business losses when the Governor of Michigan imposed

                a curfew during the 1967 riots. None of the theatres

                suffered any property damage. The business interruption

                                      Page 14 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 19 of 24 PageID #: 513




                provision of the subject policy included a “civil

                authorities extension” which stated “[t]his policy is

                extended to include the actual loss ... not exceeding 2

                consecutive weeks, when ... access to the premises

                described is prohibited by order of civil authority.” (46

                Mich App at 49, 207 NW2d at 435-436.) Since other

                provisions of the policy required damage to or

                destruction of real or personal property (id.), but the civil

                authorities extension did not, the court ruled that the

                business interruption losses were covered under the

                policy. Here, of course, the policy did not contain a civil

                authorities extension--in fact it included a governmental

                authority exclusion.



          In the Roundabout case, the court moreover states its finding physical

   damage as policy condition was based on reading all the provisions of the policy

   together. 302 A.D.2d at 7. In other words, not a pronouncement of a one size fits

   all rule.




                                       Page 15 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 20 of 24 PageID #: 514




         The other lead New York case cited by the defendant insurer is Howard

   Stores Corp. v. Foremost Ins. Co., 82 A.D.2d 398 (1st Dept 1981) also

   substantively distinguishable and not on point. Howard Stores was a case on

   appeal from a jury trial on the issue of damages not coverage. I.e. the appellate

   division found no evidence alleged losses were attributable to a water damage

   claim. See 82 AD 2d at 401:


                Why the sales at Newman Bros. were lower than

                projected and why the sales at the other two stores were

                lower than projected is pure speculation. Whatever the

                computations and projections made by plaintiff, there is

                simply no evidence that any failure to meet the projected

                increases was directly attributable to the water damage at

                Newman Bros. or the diversion of the suits. Newman

                Bros. actually increased its sales.



                Plaintiff has failed to meet the burden of proving a

                business interruption loss. The judgment, Supreme

                Court, New York County (Kirschenbaum, J.), entered

                April 10, 1980 upon a jury verdict in plaintiff's favor


                                       Page 16 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 21 of 24 PageID #: 515




                against defendant in the sum of $101,163.86, should be

                reversed on the law and the facts and the complaint

                should be dismissed with costs.



         Howard Stores Corp. v. Foremost Ins. Co., 82 A.D.2d 398 at 401-402.



         Moreover, if Howard Stores went to trial on damages there had to be

   coverage liability under the policy in the first place.



         Social Life Magazine v. Sentinel Insurance Company (SDNY) Case No. 20-

   cv-03311 (Caproni J.) May 14, 2020 submitted as transcript of the hearing on

   plaintiff’s order to show cause, Exhibit I to the moving affirmation of Steven P.

   Nassi, Esq. This case is completely off point. The plaintiff in Social Life was

   alleging virus damage to the premises. The attorney for plaintiff arguing his case

   by exclaiming “the virus is everywhere” most particularly claiming it likely

   “infected plaintiff’s office equipment”. In other words, virus damage to the

   premises was the cause of claim. E.g. see transcript page 8. The case of the

   insured here is exactly opposite – virus is not the cause of claim.




                                        Page 17 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 22 of 24 PageID #: 516




         The case law cited by defendant does not support the motion to dismiss the

   complaint. Reading all the provisions of the insurance policy together along with

   the circumstances – coverage should be provided for loss of business income. The

   plaintiff’s Fed. R. Civ. P. 12(c) cross motion for judgment on the pleadings on the

   issue of coverage liability should be granted.



                        D.     Fed. R. Civ. P. 12(c) Cross Motion
                                 Judgment on the Pleadings


         Pursuant to Federal Rule of Civil Procedure 12(c), the plaintiff may move

   for judgment on the pleadings. In this case, the Plaintiff moves for judgment on

   the issue of liability regarding coverage for loss of business income. The amount

   of loss or damages would necessarily remain to be proven.



         Federal Rule of Civil Procedure Section 12(c) states:


                After the pleadings are closed—but early enough not to

                delay trial—a party may move for judgment on the

                pleadings.




                                      Page 18 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 23 of 24 PageID #: 517




         By pleadings closed, it is meant that an answer has been served, which in

   this case it has. A Rule 12(c) motion asks the court to render a judgement on the

   merits by looking at the substance of the pleadings and any judicially noted facts.

   E.g. see, Murphy v. Dep’t of Air Force, 326 F.R.D. 47 (D.D.C. 2018).



         Per Federal Rule of Civil Procedure 12(d), a 12(c) motion can trigger

   treatment as a motion for summary judgment per Fed. R. Civ. P. Rule 56 when

   matters outside the pleadings are presented. However, transcripts of cases, matters

   of judicial notice such as submitted here are considered within the purview of a

   Rule 12(c) motion therefore not triggering Rule 56 treatment. See, Bartlett v. City

   of Chicago Sch. Dist. #299, 40 F.Supp.3d 959 (N.D. Ill. 2014). Also see, L-7

   Designs, Inc. v. Old Navy, LLC, 647 F.3d 419 (2d Cir. 2011).



         Plaintiff therefore can cross move as it does here pursuant to Fed. R. Civ. P.

   Section 12(c) for judgement on the pleadings on the issue of coverage liability.



                                       Conclusion



         Objectively, reasonably, there is material ambiguity in the coverage

   provisions of the defendant’s insurance policy directly and inexplicably caused by

                                      Page 19 of 20
Case 2:20-cv-02756-GRB-AKT Document 13-2 Filed 09/03/20 Page 24 of 24 PageID #: 518




   defendant's heedless hand. It cannot be said the policy coverage language is clear

   and unmistakable or that there is only one reasonable interpretation ofthe virus

   exclusion. Material ambiguities concerning coverage, inapplicability or more than

   one interpretation of the virus exclusion: if the case law is applied the complaint

   should not be dismissed.




         The plaintiff insured claims coverage under the insurance policy on basis

   civil authority prohibited access causing physical loss ofuse and suspension of

   operations resulting in loss ofbusiness income. The foregoing loss is expressly

   covered by the policy and occurred here.



         Plaintiffs Fed. R. Civ. P. 12(c) motion for judgment on the pleadings on the

   issue of coverage liability for actual loss of business income caused by civil

   authority suspension of operations should be granted.


   Dated: New York, New York
          August 27, 2020

                                          COLECFMm^N CHESTER LLP
                                          Attome^/^Tor
                                          By: Michael S.^Cole, Esq.(MSG 0636)
                                          767 Third Avenue - 24th Floor
                                          New York. New York 10017
                                          Tel: (212)599-1535
                                          Email: mscole@chcllp.com

                                      Page 20 of20
